974 So. 2d 1172 (2008)
Recardo CLAYTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1919.
District Court of Appeal of Florida, Third District.
February 20, 2008.
Bennett H. Brummer, Public Defender, and Colleen Brady Ward, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Magnotti v. State, 842 So. 2d 963 (Fla. 4th DCA 2003), review denied, 857 So. 2d 196 (Fla.2003); State v. Baldwin, 709 So. 2d 636 (Fla. 2d DCA 1998); Love v. State, 583 So. 2d 371 (Fla. 3d DCA 1991).